Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is executed on August 19, 2013 (the
“Effective Date”) by and between Tuesday Morning Corporation, a Delaware
corporation (the “Company”), and R. Michael Rouleau (the “Executive”).  The
Company and the Executive shall be referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Company and the Executive desire to set forth in writing the terms
and conditions of their agreement and understandings with respect to the
employment of the Executive; and

 

WHEREAS, the Company hereby agrees to employ the Executive, and the Executive
hereby accepts employment with the Company for the period and upon the terms and
conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.

SERVICES TO BE PROVIDED BY THE EXECUTIVE

 

A.                                    Position and Responsibilities.  The
Executive shall serve in the position of Chief Executive Officer (“CEO”) of the
Company or such other position in the future to which the Company’s board of
directors (the “Board”) may appoint Executive from time to time, and shall
perform services for the Company as requested or as needed to perform the
Executive’s job.  The duties of the Executive shall be those duties which can
reasonably be expected to be performed by a person in such position, and while
serving as CEO, the Executive shall have the authority commensurate with the
position of chief executive officer of a publicly held company in the United
States.  The Executive shall report directly to the Board.

 

B.                                    Performance.  During the Executive’s
employment with the Company, the Executive shall devote a substantial portion of
the Executive’s time, energy, skill and best efforts to the performance of the
Executive’s duties hereunder in a manner that will faithfully and diligently
further the business and interests of the Company, and shall exercise reasonable
best efforts to perform the Executive’s duties in a diligent, trustworthy, good
faith and business-like manner, all for the purpose of advancing the business of
the Company.  The Executive shall at all times act in a manner consistent with
the Executive’s position.  The Company and the Executive acknowledge and agree
that performance of the Executive’s duties hereunder shall not require the
Executive to be at Company’s headquarters during all business hours.

 

C.                                    Compliance.  The Executive agrees to act
in accordance with high business and ethical standards at all times.  The
Executive shall comply with the policies, codes of conduct, codes of ethics,
written manuals and lawful directives of the Company.  The Executive shall use
his best judgment in complying with all applicable laws, and shall have access
to Company counsel for advice and counsel accordingly.  The Company shall not
loan or advance the Executive any money.  The Executive shall

 

1

--------------------------------------------------------------------------------


 

keep the Board through its Chairman promptly and fully informed of the
Executive’s conduct in connection with the business affairs of the Company.

 

D.                                    Representations.  The Executive may manage
the Executive’s own passive investments, participate in civic, religious,
educational or professional organizations, and after the first anniversary of
the Effective Date, may serve, with the consent of the Board, on the board of
directors (and any board committees) of not more than one for-profit company
that does not compete with the Company; provided that such activities do not,
individually or in the aggregate, materially interfere with the Executive’s
obligations to the Company.  The Executive represents to the Company that
Executive (i) is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which the Executive is subject by entering
into this Agreement or providing services under the Agreement’s terms; (ii) is
under no contractual, legal, or fiduciary obligation or burden that will
interfere with the Executive’s ability to perform services under the Agreement’s
terms; (iii) is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Executive’s
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party, that
has not been disclosed in writing to the Board; and (iv) has no personal
bankruptcies, convictions, disputes with regulatory agencies, or other
discloseable or disqualifying events that would have any material impact on the
Company or its ability to conduct securities offerings that have not been
disclosed in writing to the Board.  The Executive further represents that the
Executive’s performance of all the terms of this Agreement and the Executive’s
work duties for the Company do not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to the Executive’s employment with the Company. 
The Executive shall not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging of any previous
employer or others.

 

ARTICLE II.

COMPENSATION FOR SERVICES

 

As compensation for all services the Executive will perform under this
Agreement, the Company will pay the Executive, and the Executive shall accept as
full compensation, the following:

 

A.                                    Signing Bonus.  Within thirty (30) days of
the Effective Date, the Company will pay the Executive in a lump sum the amount
of five hundred seventy-five thousand dollars ($575,000.00).

 

B.                                    Base Compensation.  During the Employment
Term, the Company shall pay the Executive an aggregate base salary in the
initial amount of forty-six thousand six hundred and sixty-six dollars and
sixty-six cents ($46,666.66) per month (five hundred sixty thousand dollars
($560,000.00) annually) (the “Base Salary”).  The Base Salary may be reviewed
annually by the Board and may be increased from time to time during the tenure
of the Executive as CEO; provided, however, if the Executive remains employed by
the Company but is no longer CEO, the Base Salary may be increased or decreased,
but in no case shall the Base Salary be less than sixteen thousand six hundred
and sixty-six dollars and sixty-six cents ($16,666.66) per month (two hundred
thousand dollars ($200,000.00) annually).  The Base Compensation shall be
payable in accordance with the Company’s current payroll process and modified to
be consistent with any change in the Company’s policy.

 

C.                                    Annual Bonus.  For each fiscal year of the
Company during the Employment Term (as hereinafter defined), and except as
otherwise provided herein, the Executive will be eligible to earn a bonus under
the Tuesday Morning Corporation Corporate Executive Annual Incentive Plan (or
any successor plan thereto) (the “Annual Bonus”).

 

2

--------------------------------------------------------------------------------


 

D.                                    Equity Grant.

 

(i)                                     Initial Grant. No sooner than three
(3) and no later than ten (10) days following the Effective Date, the Company,
subject to approval of the Board or the Compensation Committee of the Board,
shall grant the Executive a one-time grant under the Tuesday Morning Corporation
2008 Long-Term Equity Incentive Plan (the “Plan”) options to purchase three
hundred fifty thousand (350,000) shares of the Company’s common stock (the
“Shares”) and thirty thousand (30,000) shares of Restricted Stock (as defined in
the Plan) (the “Restricted Stock”) (collectively, the “Initial Grant”).  The
Initial Grant shall be subject to the terms and conditions of the Plan and the
Company’s standard forms of Restricted Stock agreement and option agreement,
which option agreement terms shall include an exercise price equal to the fair
market value of the Company’s common stock on the date of grant.

 

(ii)                                  Vesting.  Except as otherwise provided in
this Agreement,

 

(a)                                 the Initial Grant shall vest as follows:

 

(1)  Options to purchase seventy-five thousand (75,000) Shares shall vest six
(6) weeks after the Effective Date.

 

(2)  Options to purchase seventy-five thousand (75,000) Shares shall vest six
(6) months after the Effective Date.

 

(3)  Fifteen thousand (15,000) shares of Restricted Stock shall vest six
(6) months after the Effective Date.

 

(4)  Options to purchase seventy-five thousand (75,000) Shares shall vest twelve
(12) months after the Effective Date.

 

(5)               Fifteen thousand (15,000) shares of Restricted Stock shall
vest twelve (12) months after the Effective Date.

 

(6)  Options to purchase seventy-five thousand (75,000) Shares shall vest
eighteen (18) months after the Effective Date.

 

(7)  Options to purchase fifty thousand (50,000) Shares shall vest twenty-four
(24) months after the Effective Date.

 

b)                                     In the event, at any annual election of
directors, the Board fails to nominate Executive for reelection to the Board, or
if following nomination, the shareholders fail to reelect Executive, all
unvested options and all unvested shares of Restricted Stock shall vest on the
day following such failure to nominate or reelect, as applicable.

 

E.                                     Expenses.  The Company agrees that,
during the Employment Term, it will reimburse the Executive for out-of-pocket
expenses reasonably incurred in connection with the Executive’s performance of
the Executive’s services hereunder, including without limitation, commuting
expenses for the Executive and, from time to time, his spouse (including air
travel, hotel, and similar expenses related to commuting from his primary
residence), travel and entertainment expenses incurred by the Executive in
connection with the business of the Company.  All such reimbursements shall be
paid upon the presentation by the Executive of an itemized accounting of such
expenditures, with supporting receipts.

 

3

--------------------------------------------------------------------------------


 

Reimbursement shall be in compliance with the Company’s expense reimbursement
policies.  Any reimbursement of expenses made under this Article II.E. shall
only be made for eligible expenses incurred during the Employment Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred.  The
amount eligible for reimbursement under this Article II.E. during a taxable year
may not affect expenses eligible for reimbursement in any other taxable year,
and the right to reimbursement under this Article II.E. is not subject to
liquidation or exchange for another benefit.

 

F.                                      Other Benefits. During the Employment
Term and subject to any contribution therefor generally required of executives
of the Company, the Executive shall be entitled to participate in all employee
benefit plans, including without limitation the Company’s retirement
401(k) plan, health and dental plan, life insurance and disability plans as from
time to time adopted by the Board and in effect for executives of the Company
generally.  Such participation shall be subject to (i) the terms of the
applicable plan documents, and (ii) generally applicable policies of the
Company.  The Company may alter, modify, add to or delete the employee benefit
plans at any time as the Board, in its sole judgment, determines to be
appropriate, so long as the Executive is treated in the same manner as other
similarly-situated executives.

 

G.                                    Attorney’s Fees.  The Company agrees to
pay or reimburse Executive for the reasonable attorney fees incurred by
Executive in connection with the review of this Agreement and any related
documents, up to a maximum of seven thousand five hundred dollars ($7,500.00). 
Such payment will be made promptly following the date Executive commences
employment with the Company, upon receipt by the Company of an appropriate
invoice from the attorney for the fees with respect to such review.

 

ARTICLE III.
TERM; TERMINATION

 

A.                                    Term of Employment.  Subject to earlier
termination as herein provided, the Executive’s employment under this Agreement
shall begin on the Effective Date and shall continue in effect until the second
anniversary of the Effective Date (the “Initial Term”).  The Agreement will
automatically renew, subject to earlier termination as herein provided, for
successive one (1) year periods (the “Additional Terms”), unless either the
Executive or the Company provide notice of non-renewal at least ninety (90) days
prior to the expiration of the Initial Term or the then Additional Term,
whichever is applicable.  The Initial Term and any Additional Term(s) shall be
referred to collectively as the “Employment Term.”

 

B.                                    Termination.  Notwithstanding the
provisions of Article III.A. hereof and subject to Article III.C. hereof, the
Executive’s employment with the Company shall terminate prior to or upon the
expiration of the Initial Term or then Additional Term under the circumstances
set forth below.  Unless otherwise agreed to by the Board, the Executive’s
termination under this Agreement for any reason shall also constitute the
Executive’s resignation as an officer and director of the Company and any
affiliate or subsidiary of the Company, as applicable.  The Company and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Article III.B. constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); provided that if a termination described in this Article III.B.
does not constitute a separation from service, the Executive’s right to any
payments described in this Article III.B. which are being paid with respect to
such separation from service shall vest on the date of termination, but payment
of any amounts subject to Code Section 409A shall be deferred until the
Executive incurs a separation from service (or six months thereafter if
Article III.C. applies), or the Executive’s death.  Any such payment made in
accordance with this Article III.B. shall be treated as a separate payment for
purposes of Code Section 409A to the extent Code Section 409A applies to such
payments.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Death or Disability.  In the event of
the Executive’s death or Disability, the Executive’s employment shall
immediately terminate.  The Company shall have no further liability or
obligation to the Executive under this Agreement or in connection with the
Executive’s employment hereunder, except for (i) any accrued, unpaid Base Salary
through the date of termination; (ii) any payments or benefits provided under
the terms and conditions of the employee benefit plans of the Company in which
the Executive is a participant on the date of termination; (iii) any
unreimbursed expenses properly incurred prior to the date of termination; and
(iv) except in the case of a termination by the Company for Cause (as
hereinafter defined) or resignation by the Executive without Good Reason (as
hereinafter defined), any Annual Bonus earned for the fiscal year prior to the
year of termination but not yet paid as of the date of termination
(collectively, the “Accrued Obligations”).  The Accrued Obligations shall be
payable in a lump sum within the time period required by applicable law, and in
no event later than thirty (30) days following termination of employment.  The
Company will also pay a prorated bonus for the fiscal year of termination
payable at the same time as bonuses would otherwise be payable under the
Company’s bonus plan, as then in effect, subject to the achievement of
applicable performance goals for the performance period.  In addition, the
portion of the Initial Grant described in Article II.D.(ii)(a)(1), (2) and (3),
to the extent unvested, shall become 100% vested as of the date of such death or
Disability, and the vested portion of all of the options shall remain
exercisable until the earlier of (1) the date that is two years following the
Executive’s death or Disability or (2) the last day of the original term of the
Initial Grant.  For purposes of this Agreement, “Disability” means the
Executive’s disability for purposes of entitlement to disability benefits under
the Company’s Long-Term Disability Plan.

 

(ii)                                  Termination for Cause or Voluntary
Termination without Good Reason.  In the event the Company terminates the
Executive’s employment for Cause (as hereinafter defined) or the Executive
voluntarily terminates the Executive’s employment without Good Reason (as
hereinafter defined), the Company shall have no further liability or obligation
to the Executive under this Agreement or in connection with Executive’s
employment hereunder, except for the applicable Accrued Obligations.  The
Accrued Obligations shall be payable in a lump sum within the time period
required by applicable law, and in no event later than thirty (30) days
following termination of employment.  For purposes of this Agreement, “Cause”
means termination because of: (i) an act or acts of theft, embezzlement, fraud,
or dishonesty; (ii) any willful misconduct or gross negligence by the Executive
with regard to the Company; (iii) any violation by the Executive of any
fiduciary duties owed by him to the Company; (iv) the Executive’s conviction of,
or pleading nolo contendere or guilty to, a felony (other than a traffic
infraction) or misdemeanor that may cause damage to the Company or the Company’s
reputation; (v) a material violation of the Company’s written policies,
standards or guidelines, which the Executive failed to cure within thirty (30)
days after receiving written notice from the Board specifying the alleged
violation; (vi) the Executive’s willful failure or refusal to satisfactorily
perform the duties and responsibilities required to be performed by the
Executive under the terms of this Agreement or necessary to carry out the
Executive’s job duties, which the Executive failed to cure within thirty (30)
days after receiving written notice from the Board specifying the alleged
willful failure or refusal; and (vii) a material breach by the Executive of this
Agreement or any other agreement to which the Executive and the Company are
Parties that is not cured by the Executive within twenty (20) days after receipt
by the Executive of a written notice from the Company of such breach specifying
the details thereof.  For purposes of this Agreement, “Good Reason” means a
material breach by the Company of this Agreement, or any other agreement related
to Executive’s services to the Company to which the Executive and the Company
are parties.  The foregoing event shall not constitute Good Reason unless the
Executive delivers to the Company a written notice of termination for Good
Reason specifying the alleged Good Reason within ninety (90)

 

5

--------------------------------------------------------------------------------


 

days after the Executive first learns of the existence of the circumstances
giving rise to Good Reason, within thirty (30) days following delivery of such
notice, the Company has failed to cure the circumstances giving rise to Good
Reason, and the Executive resigns within sixty (60) days after the end of the
cure period.

 

(iii)                               Termination without Cause or Termination by
the Executive with Good Reason Prior to a Change in Control.  In the event the
Company terminates the Executive’s employment without Cause or the Executive
terminates the Executive’s employment with Good Reason prior to a Change in
Control (as hereinafter defined), the Company shall pay the following amounts to
the Executive:

 

(a)                                 the Accrued Obligations, payable in a lump
sum within the time period required by applicable law, and in no event later
than thirty (30) days following termination of employment;

 

(b)                                 subject to compliance with the restrictive
covenants in Article IV and the execution and timely return by the Executive of
the Release (as defined in Article III.B.(vi)), and subject to the provisions of
Article III.C. below:

 

1.                                      Continuation of the payment of his Base
Salary owing for the remainder of the Initial Term, if any, payable monthly as
provided for in Article II.B.

 

2.                                      In addition, the Company shall pay the
Executive a prorated bonus for the fiscal year of termination payable at the
same time as bonuses would otherwise be payable under the Company’s bonus plan
(as then in effect), subject to the achievement of applicable performance goals
for the performance period.

 

3.                                      the Initial Grant, to the extent
unvested, shall become 100% vested as of the date of such termination, and the
vested portion of all of the options shall remain exercisable until the earlier
of (1) the date that is two years following the Executive’s termination of
employment or (2) the last day of the original term of the Initial Grant.

 

4.                                      In the event the Executive fails to
comply with the restrictive covenants in Article IV or does not timely execute
and return (or otherwise revokes) the Release, no amount shall be payable to the
Executive and no additional vesting of the Initial Grant shall occur pursuant to
this Article III.B.(iii)(b).

 

(iv)                              Termination without Cause or Termination by
the Executive with Good Reason On or After a Change in Control.     In the event
that on or after a Change in Control the Company terminates the Executive’s
employment without Cause or the Executive terminates his employment with Good
Reason, the Executive shall be entitled to the benefits provided for in
Article III.B.(iii). above, subject to any terms set forth therein.  For
purposes of Article III.B.(iii) and this Article III.B.(iv), “Change in Control”
shall have the same meaning as the term “Change in Control” in the Plan.

 

(v)                                 Non-Renewal.  The Executive’s employment
shall terminate for non-renewal at the end of the Initial Term or the then
Additional Term if at least ninety (90) days prior to the end

 

6

--------------------------------------------------------------------------------


 

of the Initial Term or the then Additional Term, the Company or the Executive
has notified the other in writing that the Employment Term shall terminate at
the end of the then current term.  Upon a nonrenewal of this Agreement, the
Executive shall be entitled to (A) the Accrued Obligations, payable in a lump
sum within the time period required by applicable law, and in no event later
than thirty (30) days following termination of employment and (B) any options
granted in the Initial Grant that are vested as of the end of the Initial Term
or the then Additional Term, as applicable.

 

(vi)                              Release.  For purposes of this Agreement, the
“Release” shall mean a release of, and covenant not to sue with respect to, any
claims that the Executive may have against the Company, or its directors,
officers, employees and affiliates, arising out of or related to the Executive’s
employment by the Company or the termination of such employment, except for the
Executive’s right to payments pursuant to this Article III and amounts payable
after termination of employment under any equity grants, and claims that cannot
by law be released.  The Release shall be in a form and substance reasonably
requested by the Company.  The Release shall also provide for all released
parties to release any claims against the Executive not involving fraud, breach
of fiduciary duty or illegal conduct.  The Release shall be furnished to the
Executive not later than five (5) days after his termination, and must be
executed and returned to the Company, and any revocation period provided in the
Release must have expired, not later than sixty (60) days after the date of
termination, in order for the Executive to be eligible to receive the benefits
described in Article III.B.(iii)(b) or such benefits described in
Article III.B.(iv).  No amount described in Article III.B.(iii)(b) or similar
amount described in Article III.B.(iv) shall be paid to the Executive until the
date on which the revocation period expires, and all amounts that would
otherwise have been paid prior to such date shall be paid as soon as practical
after such date; provided, however, that if the sixtieth day after the date of
termination falls in the calendar year after the year that includes the date of
termination, no amount described in Article III.B.(iii) or
Article III.B.(iv) that is subject to Code Section 409A shall be paid before the
first day of such following calendar year.

 

C.                                    Six-Month Delay of Payments.  To the
extent that (i) any payments to which the Executive becomes entitled under this
Agreement, or any agreement or plan referenced herein, in connection with the
Executive’s termination of employment with the Company constitute “deferred
compensation” subject to Code Section 409A and (ii) the Executive is deemed at
the time of such termination of employment to be a “specified employee” under
Code Section 409A, then such payment or payments shall not be made or commence
until the earliest of (A) the expiration of the six (6) month period measured
from the date of the Executive’s “separation from service” (as such term is
defined in the final regulations issued under Code Section 409A) with the
Company; or (B) the date of the Executive’s death following such separation from
service. Upon expiration of the applicable deferral period, any payments which
would have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Article III.C. shall be paid to the
Executive (or, in the case of the Executive’s death, his estate) in one lump
sum.

 

D.                                    Survival.  The provisions of this
Agreement, including, without limitation, the Executive’s post-termination
obligations in Article IV., shall survive the termination of this Agreement, and
of the Employment Term, for any reason, to the extent necessary to enable the
Parties to enforce their respective rights hereunder.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV.
RESTRICTIVE COVENANTS

 

A.                                    Confidentiality.

 

(i)                                     Confidential Information. During the
Executive’s employment with the Company, the Company shall grant the Executive
otherwise prohibited access to its trade secrets and confidential information
which is not known to the Company’s competitors or within the Company’s industry
generally, which was developed by the Company over a long period of time and/or
at its substantial expense, and which is of great competitive value to the
Company, and access to the Company’s customers and clients.  For purposes of
this Agreement, “Confidential Information” includes any trade secrets or
confidential or proprietary information of the Company, including, but not
limited to, the following:  products, services, processes, equipment, know-how,
technical data, policies, strategies, designs, formulas, developmental or
experimental work, improvements, discoveries, research, plans for research or
future products and services, database schemas or tables, development tools or
techniques, training procedures, training techniques, training manuals, business
information, marketing and sales plans and strategies, business plans, budgets,
financial data and information, customer and client information, prices and
costs, customer and client lists and profiles, employee, customer and client
nonpublic personal information, supplier lists, business records, product
construction, product specifications, audit processes, pricing strategies,
business strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of the
Company, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, electronically, or
by drawings or observation; provided however, Confidential Information does not
include information that becomes generally available to the public other than as
a result of a disclosure by the Executive (unless such disclosure was made in
the course of the Executive’s duties) or becomes available to the Executive on a
non-confidential basis from a source other than the Company or any subsidiaries
thereof or any of their employees, so long as that source is not prohibited from
disclosing such information or data without restriction on disclosure or use.

 

(ii)                                  No Unauthorized Use or Disclosure.  The
Executive acknowledges and agrees that Confidential Information is proprietary
to and a trade secret of the Company and, as such, is a special and unique asset
of the Company, and that any disclosure or unauthorized use of any Confidential
Information by the Executive may cause irreparable harm and loss to the
Company.  The Executive understands and acknowledges that each and every
component of the Confidential Information (i) has been developed by the Company
at significant effort and expense and is sufficiently secret to derive economic
value from not being generally known to other Parties, and (ii) constitutes a
protectable business interest of the Company.  The Executive agrees not to
dispute, contest, or deny any such ownership rights either during or after the
Executive’s employment with the Company.  The Executive agrees to preserve and
protect the confidentiality of all Confidential Information.  The Executive
agrees that the Executive shall not at any time (whether during or after the
Executive’s employment), directly or indirectly, disclose to any unauthorized
person or use for the Executive’s own account any Confidential Information
without the Company’s consent.  Throughout the Executive’s employment and at all
times thereafter: (i) the Executive shall hold all Confidential Information in
the strictest confidence, take all reasonable precautions to prevent its
inadvertent disclosure to any unauthorized person, and follow all policies of
the Company protecting the Confidential Information; and (ii) the Executive
shall not, directly or indirectly, utilize, disclose or make available to any
other person or entity, any of the Confidential Information, other than in the
proper performance of the Executive’s

 

8

--------------------------------------------------------------------------------


 

duties.  Further, the Executive shall not, directly or indirectly, use the
Company’s Confidential Information to: (1) call upon, solicit business from,
attempt to conduct business with, conduct business with, interfere with or
divert business away from any customer, client, vendor or supplier of the
Company with whom or which the Company conducted business; and/or (2) recruit,
solicit, hire or attempt to recruit, solicit, or hire, directly or by assisting
others, any persons employed by the Company.  If the Executive learns that any
person or entity is taking or threatening to take any actions which would
compromise any Confidential Information, the Executive shall promptly advise the
Company of all facts concerning such action or threatened action.  The Executive
shall use all reasonable efforts to obligate all persons to whom any
Confidential Information shall be disclosed by the Executive hereunder to
preserve and protect the confidentiality of such Confidential Information.

 

(iii)                               Return of Property and Information.  Upon
the termination of the Executive’s employment for any reason, the Executive
shall immediately return and deliver to the Company any and all Confidential
Information, software, devices, cell phones, personal data assistants, credit
cards, data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
which belong to the Company or relate to the Company’s business and which are in
the Executive’s possession, custody or control, whether prepared by the
Executive or others.  If at any time after termination of the Executive’s
employment the Executive determines that the Executive has any Confidential
Information in the Executive’s possession or control, the Executive shall
immediately return to the Company all such Confidential Information in the
Executive’s possession or control, including all copies and portions thereof.

 

B.                                    Restrictive Covenants.  In consideration
for (i) the Company’s promise to provide Confidential Information to the
Executive, (ii) the substantial economic investment made by the Company in the
Confidential Information and goodwill of the Company, and/or the business
opportunities disclosed or entrusted to the Executive, (iii) access to the
Company’s customers and clients, and (iv) the Company’s employment of the
Executive pursuant to this Agreement and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and business goodwill of the Company, the Executive agrees to the
following restrictive covenants.

 

(i)                                     Non-Competition.  The Executive agrees
that during the Restricted Period (as hereinafter defined), other than in
connection with the Executive’s duties under this Agreement, the Executive shall
not, and shall not use any Confidential Information to, without the prior
written consent of the Company, directly or indirectly, either individually or
as a principal, partner, stockholder, manager, agent, consultant, contractor,
distributor, employee, lender, investor, or as a director or officer of any
corporation or association, or in any other manner or capacity whatsoever,
become employed by, control, manage, carry on, join, lend money for, operate,
engage in, establish, perform services for, invest in, solicit investors for,
consult for, do business with or otherwise engage in any Competing Business (as
hereinafter defined) within the Restricted Area (as hereinafter defined). 
Notwithstanding the restrictions contained in this Article IV.B.(i), the
Executive may own an aggregate of not more than 2% of the outstanding stock of
any class of any corporation engaged in a Competing Business, if such stock is
listed on a national securities exchange in the United States (or a comparable
exchange in a foreign jurisdiction) or regularly traded in the over-the-counter
market by a member of a national securities exchange in the United States,
without violating the provisions of this Article IV.B.(i); provided, however,
that the Executive does not have the power, directly or indirectly, to control
or direct the management or affairs of any such corporation and is not involved
in the management of such corporation.

 

9

--------------------------------------------------------------------------------


 

For purposes of this Agreement:

 

(a)                                 “Restricted Period” means during the
Executive’s employment with the Company and for a period of one (1) year
immediately following the date of the Executive’s termination from employment
for any reason.

 

(b)                                 As Chief Executive Officer of the Company,
the Executive has responsibility for the Company’s operations throughout the
United States of America and access to the highest levels of the Company’s
Confidential Information and business goodwill.  Therefore, the “Restricted
Area” includes the United States.

 

(c)                                  “Competing Business” means any business,
individual, partnership, firm, corporation or other entity that is competing or
that is preparing to compete with any aspect of the Company’s business, which
includes, but is not limited to, any retailer of general merchandise, department
store and any other business specializing in high-quality home furnishings,
housewares or gift related items in the United States; and any other business
the Company conducted, prepared to conduct or materially contemplated conducting
during the Executive’s employment with the Company.  Competing Business shall
include business of the type of, but not be limited to, the following entities:
Nordstrom, Inc., the TJX Companies, Inc., One Kings Lane Inc.,
Overstock.com, Inc., Ross Stores, Inc., Stein Mart Inc. and Pier 1 Imports, Inc.

 

(ii)                                  Non-Solicitation.  The Executive agrees
that during the Restricted Period, other than in connection with the Executive’s
duties under this Agreement, the Executive shall not, and shall not use any
Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons:

 

(a)                                 Solicit business from, interfere with,
induce, attempt to solicit business with, interfere with, induce or do business
with any actual or prospective customer, client, supplier, manufacturer, vendor
or licensor of the Company with whom the Company did business or who the Company
solicited within the preceding two (2) years, and who or which: (1) the
Executive contacted, called on, serviced or did business with during the
Executive’s employment with the Company; (2) the Executive learned of as a
result of the Executive’s employment with the Company; or (3) about whom the
Executive received Confidential Information.  This restriction applies only to
business which is in the scope of services or products provided by the Company
or any affiliate thereof; or

 

(b)                                 Solicit, induce or attempt to solicit or
induce, engage or hire, on behalf of the Executive or any other person or
entity, any person who is an employee or consultant of the Company or who was
employed by the Company within the preceding twelve (12) months.

 

(iii)                               Non-Disparagement.  The Executive shall
refrain, both during and after the Executive’s employment terminates, from
publishing any oral or written statements about the Company or any of the
Company’s directors, managers, officers, employees, consultants, agents or
representatives that (i) are slanderous, libelous or defamatory; or (ii) place
the Company or any of its directors, managers, officers, employees, consultants,
agents or representatives in a false light before the public.  The Company shall
cause the members of its Board and its officers to

 

10

--------------------------------------------------------------------------------


 

refrain, both during and after the Executive’s employment terminates, from
publishing any oral or written statements about the Executive that (i) are
slanderous, libelous or defamatory; or (ii) place the Executive in a false light
before the public.  A violation or threatened violation of this prohibition may
be enjoined by the courts.  The rights afforded the Parties under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

 

C.                                    Tolling.  If the Executive violates any of
the restrictions contained in this Article IV., the Restricted Period for such
restriction(s) violated shall be suspended and all periods of time in which the
Executive was in breach of the restrictive covenant(s) shall be added to the
Restricted Period for such restrictive covenant(s).

 

D.                                    Remedies.  The Executive acknowledges that
the restrictions contained in Article IV. of this Agreement, in view of the
nature of the Company’s business and the Executive’s position with the Company,
are reasonable and necessary to protect the Company’s legitimate business
interests and that a violation of Article IV. of this Agreement may result in
irreparable injury to the Company.  In the event of a breach by the Executive of
Article IV. of this Agreement, then the Company shall be entitled to seek a
temporary restraining order and injunctive relief restraining the Executive from
the commission of any breach, and the Parties agree that a bond shall not be
required.  If a bond is required to secure such equitable relief, the Parties
agree that a bond not to exceed $1,000 shall be sufficient and adequate in all
respects to protect the rights and interests of the Parties.  Such remedies
shall not be deemed the exclusive remedies for a breach or threatened breach of
this Article IV. but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from the Executive, the Executive’s
agents, any future employer of the Executive, and any person that conspires or
aids and abets the Executive in a breach or threatened breach of this Agreement.

 

E.                                     Reasonableness.  The Executive hereby
represents to the Company that the Executive has read and understands, and
agrees to be bound by, the terms of this Article IV.  The Executive acknowledges
that the geographic scope and duration of the covenants contained in this
Article IV. are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the
Executive’s level of control over and contact with the business in the
Restricted Area; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Executive is receiving in connection with the
Executive’s employment by the Company.  It is the desire and intent of the
Parties that the provisions of Article IV. be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Executive and the
Company hereby waive any provision of applicable law that would render any
provision of Article IV. invalid or unenforceable.

 

F.                                      Reformation.  The Company and the
Executive agree that the foregoing restrictions set forth in Article IV. are
reasonable under the circumstances and that a breach of the covenants contained
in Article IV. may cause irreparable injury to the Company.  The Executive
understands that the foregoing restrictions may limit the Executive’s ability to
engage in certain businesses anywhere in or involving the Restricted Area during
the Restricted Period, but acknowledges that the Executive shall receive
Confidential Information and trade secrets, as well as sufficiently high
remuneration and other benefits as an employee of the Company to justify such
restrictions.  If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the Parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, the
Company and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V.
MISCELLANEOUS PROVISIONS

 

A.                                    Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Delaware.  Venue of any
litigation arising from this Agreement or any disputes relating to the
Executive’s employment shall be in the United States District Court for the
Northern District of Texas, Dallas Division or a state district court of
competent jurisdiction in Dallas County, Texas.  The Executive and the Company
consent to personal jurisdiction of the United States District Court for the
Northern District of Texas, Dallas Division, or a state district court of
competent jurisdiction in Dallas County, Texas for any dispute relating to or
arising out of this Agreement or the Executive’s employment, and the Executive
and the Company agree that the Executive and the Company shall not challenge
personal or subject matter jurisdiction in such courts.

 

B.                                    Legal Fees.  The prevailing party in any
action to enforce a term of this Agreement shall be entitled to its reasonable
attorneys’ fees and costs incurred to enforce such term.

 

C.                                    Clawback.  The Executive acknowledges and
agrees that any compensation paid to the Executive by the Company, pursuant to
this Agreement or otherwise, shall be subject to recovery by the Company in
accordance with the Company’s clawback policy applicable to executives of the
Company, if any, as amended from time to time.

 

D.                                    Code Section 280G.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, in the event it shall be determined that any payment or
distribution made, or benefit provided, by the Company to or for the benefit of
the Executive under Article II or Article III (whether paid or payable or
distributed or distributable or provided pursuant to the terms hereof or
otherwise) or under any other agreement, benefit, plan or policy of the Company
(including but not limited to any bonus plan in effect from time to time) (this
Agreement and such other agreements, benefits, plans and policies collectively
referred to herein as the “Change in Control Arrangements”) would constitute a
“parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (“Code Section 280G”) (such payments, distributions or other
benefits referred to herein as the “Payments”), the Company shall provide the
Executive with a computation of (i) the maximum amount of Payments that could be
made, without the imposition of the excise tax imposed by Code Section 4999,
under the Change in Control Arrangements (said maximum amount being referred to
as the “Capped Amounts”); (ii) the value of all Payments that could be made
pursuant to the terms of the Change in Control Arrangements (referred to herein
as the “Uncapped Payments”); (iii) the dollar amount of excise tax (if any)
which the Executive would become obligated to pay pursuant to Code Section 4999
as a result of receipt of the Uncapped Payments (the “Excise Tax Amount”); and
(iv) the net value of the Uncapped Payments after reduction by (A) the Excise
Tax Amount, (B) the estimated income taxes payable by the Executive on the
difference between the Uncapped Payments and the Capped Amount, assuming that
the Executive is paying the highest marginal tax rate for state, local and
federal income taxes; and (C) the estimated hospital insurance taxes payable by
the Executive on the difference between the Uncapped Payments and the Capped
Amount based on the hospital insurance tax rate under Code Section 3101 (the
“Net Uncapped Amount”).

 

(ii)                                  If the Capped Amount is greater than the
Net Uncapped Amount, the Executive shall be entitled to receive or commence to
receive Payments equal to the Capped Amount; or if

 

12

--------------------------------------------------------------------------------


 

the Net Uncapped Amount is greater than the Capped Amount the Executive shall be
entitled to receive or commence to receive Payments equal to the Uncapped
Payments.

 

(iii)                               Any determination required under this
Article V.D. shall be made in writing by independent public accountants mutually
agreed to by the Company and the Executive (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes.  For purposes of making the calculations required by this
Article V.D., the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999.  The
Company and the Executive shall furnish the Accountants such information and
documents as the Accountants may reasonably request in order to make the
determinations under this Article V.D.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Article V.D.

 

E.                                     Interpretation; Tax Consequences.  It is
intended that this Agreement comply with the provisions of Code Section 409A and
the regulations and guidance of general applicability issued thereunder so as to
not subject the Executive to the payment of additional interest and taxes under
Code Section 409A, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.  The Executive has reviewed with his own tax advisors the tax
consequences of this Agreement and the transactions contemplated hereby.  The
Executive is relying solely on his tax advisors and not on any statements or
representations of the Company or any of its agents and understands that the
Executive (and not the Company) shall be responsible for the Executive’s own tax
liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.

 

F.                                      Waiver of Jury Trial.  EACH OF THE
PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY
JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH PROCEEDING.

 

G.                                    Cooperation.  After the termination of the
Executive’s employment, the Executive agrees, subject to his other professional
and personal commitments to the extent practicable, to provide the Executive’s
full cooperation, at the request of the Company, in the transitioning of the
Executive’s job duties and responsibilities, and any and all investigations or
other legal, equitable or business matters or proceedings which involve any
matters for which the Executive worked on or had responsibility during the
Executive’s employment with the Company.  The Executive also agrees, subject to
his other professional and personal commitments to the extent practicable, to be
reasonably available to the Company or its representatives to provide general
advice or assistance as requested by the Company.  This includes but is not
limited to testifying (and preparing to testify) as a witness in any proceeding
or otherwise providing information or reasonable assistance to the Company in
connection with any investigation, claim or suit, and cooperating with the
Company regarding any investigation, litigation, claims or other disputed items
involving the Company that relate to matters within the knowledge or
responsibility of the Executive.  Specifically, the Executive agrees, subject to
his other professional and personal commitments to the extent practicable,
(i) to meet with the Company’s representatives, its counsel or other designees
at reasonable times and places with respect to any items within the scope of
this provision; (ii) to provide truthful testimony regarding same to any court,
agency or other adjudicatory body; (iii) to provide the Company with immediate
notice of contact or subpoena by any non-governmental adverse party as to
matters relating to the Company, and (iv) to not voluntarily assist any such
non-governmental adverse party or such non-governmental adverse party’s
representatives.  The Executive acknowledges and understands that the
Executive’s obligations of cooperation under this Article V.G. are not limited
in time and may include, but shall not be limited to, the need for or
availability for testimony; provided, however, that in no event shall the
Executive be required to provide

 

13

--------------------------------------------------------------------------------


 

post-termination services to the Company to the extent such post-termination
services would be inconsistent with the “separation from service” requirements
of Code Section 409A.  The Company shall reimburse the Executive for reasonable
expenses incurred in providing cooperation requested by the Company pursuant to
this Article V.G.

 

H.                                   Headings.  The paragraph headings contained
in this Agreement are for convenience only and shall in no way or manner be
construed as a part of this Agreement.

 

I.                                        Severability.  In the event that any
court of competent jurisdiction holds any provision in this Agreement to be
invalid, illegal or unenforceable in any respect, the remaining provisions shall
not be affected or invalidated and shall remain in full force and effect.

 

J.                                        Reformation.  In the event any court
of competent jurisdiction holds any restriction in this Agreement to be
unreasonable and/or unenforceable as written, the court may reform this
Agreement to make it enforceable, and this Agreement shall remain in full force
and effect as reformed by the court.

 

K.                                   Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties, and fully supersedes any
and all prior agreements, understanding or representations between the Parties
pertaining to or concerning the subject matter of this Agreement, including,
without limitation, the Executive’s employment with the Company.  No oral
statements or prior written material not specifically incorporated in this
Agreement shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it.  Any amendment to this Agreement must be signed by all Parties to this
Agreement.  The Executive acknowledges and represents that in executing this
Agreement, the Executive did not rely, and has not relied, on any
communications, promises, statements, inducements, or representation(s), oral or
written, by the Company, except as expressly contained in this Agreement.  The
Parties represent that they relied on their own judgment in entering into this
Agreement.  The Executive represents and agrees that he has been given a
reasonable time to review this Agreement and has been advised to consult with an
attorney, that he fully understands all the provisions of the Agreement, and
that he is voluntarily entering into this Agreement.

 

L.                                     Waiver.  No waiver of any breach of this
Agreement shall be construed to be a waiver as to succeeding breaches.  The
failure of either the Executive or the Company to insist in any one or more
instances upon performance of any terms or conditions of this Agreement shall
not be construed as a waiver of future performance of any such term, covenant or
condition but the obligations of either party with respect thereto shall
continue in full force and effect.  The breach by one party to this Agreement
shall not preclude equitable relief or the obligations in Article IV.

 

M.                                 Modification.  The provisions of this
Agreement may be amended, modified or waived only with the prior written consent
of the Company and the Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

N.                                    Assignment.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors and permitted assigns. The Executive may not assign this
Agreement to a third party.  The Company may assign its rights, together with
its obligations hereunder, to any affiliate and/or subsidiary of the Company or
any successor thereto or any purchaser of substantially all of the assets of the
Company; provided, however, that the assignee is the successor to all or
substantially all of the business and assets of the Company and such assignee
expressly assumes all of the obligations, duties and liabilities of the Company
set forth in this Agreement.

 

14

--------------------------------------------------------------------------------


 

O.                                    Notices.  Any notice or other
communication required, permitted or desired to be given under this Agreement
shall be deemed delivered when personally delivered; the next business day, if
delivered by overnight courier; the same day, if transmitted by facsimile on a
business day before noon, Central Standard Time; the next business day, if
otherwise transmitted by facsimile; and the third business day after mailing, if
mailed by prepaid certified mail, return receipt requested, as addressed or
transmitted as follows (as applicable), or to such other address as a Party may
specify by notice given in the same manner:

 

If to the Executive, to the address of the Executive’s principal residence kept
in the Company’s records.

 

If to the Company:

Tuesday Morning Corporation

 

Attn: Senior Vice President, General Counsel and Corporate Secretary

 

6250 LBJ Freeway

 

Dallas TX 75240

 

Fax: (972) 387-2344

 

P.                                      Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
a single instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed and effective on the date first set forth above.

 

 

THE COMPANY:

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

/s/ Stephanie Bowman

 

Printed Name:

Stephanie Bowman

 

Title:

EVP, Chief Financial Officer

 

 

 

 

THE EXECUTIVE:

/s/ R. Michael Rouleau

 

R. Michael Rouleau

 

16

--------------------------------------------------------------------------------